DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on October 28th, 2021 has been acknowledged.  By this amendment, claims 1 and 4-6 have been amended, claims 2 and 19-36 have been cancelled, and claims 37-55 have been newly added.  Accordingly, claims 1, 3-18, and 37-55 are pending in the present application in which claims 1, 37, and 54 are in independent form.
Newly submitted IDS filed on 08/30/2021 and 01/10/2022 have been considered.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 39, 41-45, 47, 49, 50, 51, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Pub. 2011/0266663), cited in the IDS filed on 08/30/2021, in view of Hussain et al. (U.S. Pub. 2019/0259685), of record.
In re claim 37, Bauer discloses a package, comprising, an integrated circuit 910 comprising at least one active area (power die) (see paragraph [0031] and fig. 9); a 
Additionally, with respect to the limitation of “wherein the at least one channel is configured to receive gases generated during curing from under the at least one active area, and once the gases are in the at least one channel, the at least one channel is configured to allow the gases to travel along the at least one channel and exit from the at least one channel through an exhaust vent”, it is respectfully submitted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re 

    PNG
    media_image1.png
    396
    856
    media_image1.png
    Greyscale

Bauer is silent to wherein the integrated circuit comprising at least one active area and at least one secondary device area
However, Hussian discloses in a same field of endeavor, a package, including, inter-alia, an integrated circuit 20 comprising at least one active area (CMOS/BJT) and at least one secondary device area (capacitor/inductor/resistor/diode) (see paragraph [0017] and figs. 1 and 4), a support 30 configured to support the integrated circuit 20, a die attach material 40, the integrated circuit 20 being mounted on the support 30 using the die attach material 40 (see paragraphs [0016]-[0019] and figs. 1 and 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Hussian into the device package of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 39, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the at least one channel is arranged under the at least one secondary device area (see paragraph [0031] and fig. 9 of Bauer and paragraph [0017] and figs. 1 and 4 of Hussian).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  It is respectfully submitted that, when the at least one secondary device area of Hussian is incorporated into the device package of Bauer, the at least one channel would be arranged under (below) the at least one secondary device area.
In re claim 41, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the at least one channel 920 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a 
In re claim 42, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the at least one channel 404, 904, 920 dissects the die attach material 918; and a first implementation of the at least one channel intersects with a second implementation of the at least one channel (see paragraph [0041] and figs. 4 and 9 of Bauer, note that, the channels 404, 904, 920 are arranged in rows and columns and thus includes a first implementation of the at least one channel that intersects with a second implementation of the at least one channel).
In re claim 43, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein at least one side edge of the at least one channel 920 is configured to form a surface of the die attach material 918 that allows gases generated during curing of the die attach material to be released from the die attach material (see paragraph [0033] and fig. 9 of Bauer).
In re claim 44, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the die attach material is configured to be applied utilizing one of the following: screen-printing processes, preform processes, needle dispensing processes, and inkjet dispensing processes (see paragraph [0019] of Hussian).
In re claim 45, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the die attach material is applied utilizing screen-printing processes with a stencil having openings consistent with formations of the die attach material and the stencil having portions not allowing application of the die attach material consistent with locations of the at least one channel (see paragraph [0019] of Hussian).

In re claim 49, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the at least one active area is an area that one or more semiconductor devices are located; and the one or more semiconductor devices include at least one of the following: a wide band-gap semiconductor device, an ultra-wideband device, a GaN based device, a GaN-on-SiC device, a GaN-on-Si device, a Metal Semiconductor Field-Effect Transistor (MESFET), a Metal Oxide Field Effect Transistor (MOSFET), a Junction Field Effect Transistor (JFET), a Bipolar Junction Transistor (BJT), laterally-diffused metal-oxide semiconductor (LDMOS), an Insulated Gate Bipolar Transistor (IGBT), a high-electron- mobility transistor (HEMT), and a Wide Band Gap (WBG) semiconductor (see paragraph [0017] of Hussian).
In re claim 50, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the at least one secondary device area comprises one or more of the following: resistors, inductors, capacitors, Metal-Oxide-Silicon (MOS) capacitors, impedance matching circuits, matching circuits, input matching circuits, output matching 
	In re claim 51, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the support 916 comprises at least one of the following: a surface, a package support, a package surface, a package support surface, a metal submount, a flange, a metal flange, a heat sink, a common source support, a common source surface, a common source package support, a common source package surface, a common source package support surface, a common source flange, a common source heat sink, a leadframe, and a metal leadframe (see paragraph [0033] and fig. 9 of Bauer).
	In re claim 53, as applied to claim 37 above, Bauer in combination with Hussian discloses wherein the package further comprising an over-mold configuration 914 that at least surrounds the integrated circuit 910 (see paragraph [0032] and fig. 9 of Bauer).
	In re claim 54, Bauer discloses a package, comprising, an integrated circuit 910 comprising at least one active area (power die) (see paragraph [0031] and fig. 9); a support 916 configured to support the integrated circuit 910 (see paragraph [0033] and fig. 9); a die attach material 918 (see paragraph [0033] and fig. 9); the integrated circuit 910 being mounted on the support 916 using the die attach material 918 (see paragraphs [0031]-[0033] and fig. 9); and the die attach material 918 including at least one channel 920, wherein the at least one channel 920 is configured to allow gases 
Additionally, with respect to the limitation of “wherein the at least one channel is configured to allow gases generated during curing of the die attach material to be released from the die attach material”, it is respectfully submitted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
	Bauer is silent to wherein the integrated circuit comprising at least one active area and at least one secondary device area and wherein the at least one channel is arranged under the at least one secondary device area.
However, Hussian discloses in a same field of endeavor, a package, including, inter-alia, an integrated circuit 20 comprising at least one active area (CMOS/BJT) and at least one secondary device area (capacitor/inductor/resistor/diode) (see paragraph 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Hussian into the device package of Bauer in order to enable wherein the integrated circuit comprising at least one active area and at least one secondary device area (such as a capacitor/inductor/resistor) in the device package of Bauer to be formed in order to obtain a complete device package for performing various functions.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
With respect to the limitation of “wherein the at least one channel is arranged under the at least one secondary device area” (see paragraph [0031] and fig. 9 of Bauer and paragraph [0017] and figs. 1 and 4 of Hussian).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  It is respectfully submitted that, when the at least one secondary device area of Hussian is incorporated into the device package of Bauer, the .
Claims 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Pub. 2011/0266663), cited in the IDS filed on 08/30/2021, in view of Hussain et al. (U.S. Pub. 2019/0259685), of record, as applied to claim 37 above, and further in view of Campbell (U.S. Pub. 2014/0375387), of record.
In re claim 46, as applied to claim 37 above, Bauer and Hussian are silent to wherein the package comprises at least one of the following: a power amplifier package, a microwave power package, a microwave power amplifier package, a Radio Frequency (RF) amplifier package, a Radio Frequency (RF) power amplifier package, a Radio Frequency (RF) power transistor package, a monolithic microwave integrated circuit (MMIC) package, and a Radio Frequency (RF) power amplifier transistor package; and the integrated circuit comprises a monolithic integrated circuit.
However, Campbell discloses wherein the package comprises at least one of the following: a power amplifier package, a microwave power package, a microwave power amplifier package, a Radio Frequency (RF) amplifier package, a Radio Frequency (RF) power amplifier package (see paragraph [0017] and figs. 1-5), a Radio Frequency (RF) power transistor package, a monolithic microwave integrated circuit (MMIC) package, and a Radio Frequency (RF) power amplifier transistor package; and the integrated circuit comprises a monolithic integrated circuit (see paragraph [0018] and figs. 1-5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Campbell into the device package KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 48, as applied to claim 37 above, Bauer and Hussian are silent to  wherein the at least one active area is an area that one or more Radio Frequency (RF) semiconductor devices are located; the one or more Radio Frequency (RF) semiconductor devices include at least one of the following: a GaN based Field-Effect Transistor (FET) and a GaN based high-electron-mobilify transistor (HEMT); and wherein the at least one secondary device area comprises portions of one or more of 
However, Campbell discloses a package including, inter-alia, wherein the at least one active area is an area that one or more Radio Frequency (RF) semiconductor devices are located; the one or more Radio Frequency (RF) semiconductor devices include at least one of the following: a GaN based Field-Effect Transistor (FET) and a GaN based high-electron-mobilify transistor (HEMT) (see paragraph [0018]); and wherein the at least one secondary device area comprises portions of one or more of the following: impedance matching circuits, matching circuits, input matching circuits, output matching circuits, intermediate matching circuits, harmonic terminations, harmonic termination circuits, and matching networks  (see paragraphs [0055]-[0056]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Campbell into the device package of Bauer in order to enable wherein the at least one active area is an area that one or more Radio Frequency (RF) semiconductor devices are located; the one or more Radio Frequency (RF) semiconductor devices include at least one of the following: a GaN based Field-Effect Transistor (FET) and a GaN based high-electron-mobilify transistor (HEMT); and wherein the at least one secondary device area comprises portions of one or more of the following: impedance matching circuits, matching circuits, input matching circuits, output matching circuits, intermediate matching circuits, harmonic terminations, harmonic termination circuits, and matching networks in the package of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Pub. 2011/0266663), cited in the IDS filed on 08/30/2021, in view of Hussain et al. (U.S. Pub. 2019/0259685), of record, as applied to claim 37 above, and further in view of Molla et al. (U.S. Pub. 2019/0013242), of record.
In re claim 52, as applied to claim 37 above, Bauer and Hussian are silent to wherein the die attach material includes one or more metal materials and one or more non-metal materials.
However, Molla discloses a package comprising an integrated circuit 542, a support 572 configured to support the integrated circuit 542, a die attach material 562, the integrated circuit 542 being mounted on the support 572 using the die attach material 562, wherein the die attach material 562 includes one or more metal materials and one or more non-metal materials (see paragraph [0048] and fig. 5).
.
				  Allowable Subject Matter
Claims 1 and 3-18 are allowed over prior art of record.
Claims 38, 40, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 1, in particular, the prior art of record does not teach “wherein the at least one channel is located vertically below and laterally offset from the at least one active area", as recited in independent claim 1.
Claims 3-18 also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 37, 39 and 41-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spory 			U.S. Pub. 2018/0047700	Feb. 15, 2018.
Uehling		U.S. Pub. 2016/0372339	Dec. 22, 2016.
Appelt et al.		U.S. Pub. 2012/0261689	Oct. 18, 2012.
Chow et al.		U.S. Patent 8,124,460	Feb. 28, 2012.
Dickey et al.		U.S. Pub. 2003/0094690	May 22, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892